Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144767 Page 1 of 29




   1   Richard Alan Arnold, Esquire
       William J. Blechman, Esquire
   2   Douglas H. Patton, Esquire
       Kevin J. Murray, Esquire
   3   Samuel J. Randall, Esquire
   4   Brandon S. Floch, Esquire
       KENNY NACHWALTER, P.A.
   5   1441 Brickell Avenue
       Suite 1100
   6   Miami, Florida 33131
       Tel: (305) 373-1000
   7   Fax: (305) 372-1861
   8   Liaison Counsel for the Direct Action Plaintiffs
       and Counsel for the “Kroger” Plaintiffs
   9
  10                       UNITED STATES DISTRICT COURT
  11                     SOUTHERN DISTRICT OF CALIFORNIA

  12
       IN RE: PACKAGED SEAFOOD                   Case No. 15-md-2670-JLS-MDD
  13   PRODUCTS ANTITRUST
       LITIGATION                                MDL No. 2670
  14
  15   This Document Relates to:                 Judge: Hon. Janis Sammartino
                                                 Courtroom: 4D (4th Floor)
  16   ALL ACTIONS
                                                 Date: TBD
  17                                             Time: TDB
  18
  19
  20
  21          PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL
             SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY
  22
  23                                   PUBLIC VERSION
  24
  25
  26
  27
  28
       PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL    Case No: 15-md-2670-JLS-MDD
       SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                               1
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144768 Page 2 of 29




   1                                 NOTICE OF MOTION
   2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   3          PLEASE TAKE NOTICE that on a date and time to be determined by the
   4   Court, in Courtroom 4D of the Honorable Janis L. Sammartino, United States District
   5   Judge, Plaintiffs will and hereby do move for an Order from this Court entering partial
   6   Summary Judgment against Bumble Bee on the issue of liability.
   7          This Motion is based upon this Notice of Motion and Motion, the Plaintiffs’
   8   Joint Statement of Facts, the Memorandum of Points and Authorities, and such
   9   argument which may be presented at the hearing on this motion.
  10   Dated: September 19, 2019                    Respectfully submitted,
  11
  12
  13                                                By:
                                                           W
                                                          William J. Blechman, Esquire
  14                                                      Kevin J. Murray, Esquire
  15                                                      Douglas H. Patton, Esquire
                                                          Samuel J. Randall, Esquire
  16                                                      Brandon S. Floch, Esquire
                                                          KENNY NACHWALTER, P.A.
  17                                                      1441 Brickell Avenue
                                                          Suite 1100
  18                                                      Miami, Florida 33131
                                                          Tel: (305) 373-1000
  19                                                      Fax: (305) 371-1861
                                                          E-mail: wblechman@knpa.com
  20                                                               kmurray@knpa.com
                                                                   dpatton@knpa.com
  21                                                               srandall@knpa.com
  22                                                               bfloch@knpa.com

  23                                                Liaison Counsel for Direct Action
                                                    Plaintiffs
  24
  25
  26
  27
  28
       PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL         Case No: 15-md-2670-JLS-MDD
       SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                    2
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144769 Page 3 of 29




   1        MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES
   2          Bumble Bee Foods, along with two of its senior executives, have been
   3   convicted for participating in a price-fixing conspiracy. Additionally, three witnesses
   4   from Chicken of the Sea (“COSI”) directly implicate Bumble Bee in this conspiracy
   5   beginning in 2008. Substantial evidence in the record, including memoranda of
   6   meetings between Bumble Bee executives and executives at its competitors,
   7   overwhelmingly support the conclusion that Bumble Bee participated in the
   8   conspiracy during this time period.
   9          Most pertinent to this motion, not a single witness with firsthand knowledge of
  10   the unlawful acts committed by Bumble Bee through its senior-most executives
  11   denies Bumble Bee’s participation in the conspiracy.         Rather than dispute the
  12   overwhelming evidence of their participation in the price-fixing conspiracy, each of
  13   the five primary conspirators at Bumble Bee1 invoked their Fifth Amendment rights
  14   against self-incrimination during their depositions.
  15          Thus, the evidence of Bumble Bee’s participation in the conspiracy is
  16   unrebutted. Accordingly, based on these undisputed facts, Fed. R. Civ. P. 56 requires
  17   that the Court enter Summary Judgment against Bumble Bee on its participation in a
  18   price-fixing conspiracy between 2008 and 2015.
  19   I.     UNDISPUTED FACTS
  20          As detailed in Plaintiffs’ Joint Statement of Undisputed Facts, five Bumble Bee
  21   employees are directly implicated in the price-fixing conspiracy: (1) CEO Chris
  22   Lischewski; (2)                    ; (3) Senior VP of Sales Scott Cameron; (4) Senior
  23   VP of Trade Marketing Ken Worsham; and (5)                        .2 Although all five
  24   of these Bumble Bee employees were deposed in this MDL, none has provided any
  25   testimony that rebuts the evidence of their involvement on behalf of Bumble Bee in
  26
              1
  27                See generally Plaintiffs’ Joint Statement of Facts (“PJSOF”).
              2
                    See, e.g., PJSOF at ¶¶ 1–2, 8–13, 32–39, 48–55, 79, 83–85, 92.
  28
       PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL        Case No: 15-md-2670-JLS-MDD
       SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                   3
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144770 Page 4 of 29




   1   the price-fixing conspiracy. To the contrary, both Scott Cameron and Ken Worsham
   2   have admitted to their involvement in the conspiracy beginning no later than 2011,3
   3   and Bumble Bee has made the same admission in its corporate capacity.4 Moreover,
   4   each of these five Bumble Bee employees invoked his Fifth Amendment rights rather
   5   than respond to questions about his involvement in the conspiracy.5
   6          Accordingly, the evidence of Bumble Bee’s involvement in the conspiracy
   7   beginning in 2008 is not in dispute.
   8          A.    The Can Downsizing and List Price Increase in 2008
   9          On March 13, 2008, while StarKist was seeking to downsize its six-ounce cans
  10   to five ounces (and persuade its competitors to follow this move),6 the senior-most
  11   executives of Bumble Bee and Chicken of the Sea met over breakfast at Milton’s in
  12   Del Mar, California. The first and second in command of both Bumble Bee and COSI
  13   (CEO Shue Wing Chan and EVP John Sawyer for COSI, and CEO Chris Lischewski
  14   and                    for Bumble Bee) attended this meeting.7
  15          Prior to this meeting, neither COSI nor Bumble Bee had decided whether to
  16   downsize its cans.8 But over breakfast, the executives agreed that both Bumble Bee
  17   and COSI would downsize their six-ounce cans to five ounces.9 Following this
  18   meeting, Bumble Bee and COSI continued to communicate about their downsizing
  19   plans, including by sharing details about their efforts to sell their customers on this
  20   change.10
  21
              3
  22                PJSOF at 93–95.
              4
                    PJSOF at 76–79.
  23          5
                    PJSOF at 98.
  24          6
                    PJSOF at ¶¶ 1, 7–8.
  25          7
                    PJSOF at ¶ 2.
              8
  26                PJSOF at ¶¶ 3–6.
              9
  27                PJSOF at ¶¶ 9–13.
              10
                    PJSOF at ¶¶ 14–16, 18.
  28
       PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL        Case No: 15-md-2670-JLS-MDD
       SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                   4
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144771 Page 5 of 29




   1          This agreement to downsize allowed the industry to move to five-ounce cans,
   2   a move that likely would not have happened otherwise. During the period between
   3   StarKist’s announcements of its intention to downsize and the confirmation by
   4   Bumble Bee and COSI that they would follow StarKist’s move, the three largest
   5   purchasers of canned tuna in the country – Walmart, Costco, and Kroger – had each
   6   expressed their unwillingness to accept downsized cans.11       However, the three
   7   competitors shared information with each other regarding their messaging to retailers
   8   about the can downsizing, as well as their respective timeframes for implementing the
   9   change.12 Thus, with the three major domestic suppliers committed to the downsizing
  10   (and also committed to coordinating their business plans with each other), Defendants
  11   were able to successfully implement the change. StarKist began shipping its five-
  12   ounce cans in July 2008, and COSI and Bumble Bee began selling their downsized
  13   cans two months later.13
  14          Contemporaneous to their collusive downsizing initiative, the competitors also
  15   reached an agreement to implement an across-the-board price increase on all
  16   packaged tuna products.14
  17          Beginning in late May 2008, COSI and Bumble Bee began to hear rumors about
                                                                          15
  18   StarKist increasing prices                                              On June 11, a
  19   Bumble Bee employee reported to Bumble Bee’s Ken Worsham and Scott Cameron
  20   that
                                                                          16
  21
  22
  23          11
                    PJSOF at ¶ 17.
  24          12
                    PJSOF at ¶ 18.
  25          13
                    PJSOF at ¶¶ 19–20.
              14
  26                PJSOF at ¶¶ 21–40.
              15
  27                PJSOF at ¶¶ 22–23.
              16
                    PJSOF at ¶ 23.
  28
       PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL       Case No: 15-md-2670-JLS-MDD
       SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                  5
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144772 Page 6 of 29




   1          These rumors proved accurate, as Del Monte held an internal meeting to discuss
   2   the list price changes for its StarKist products.17 That same day, COSI’s
   3   reported to his boss, John Sawyer, details about what occurred during this internal
   4   Del Monte sales meeting. Despite the fact that Del Monte, the owner of StarKist at
   5   this time,18 had not yet announced any price increases,           was able to provide
   6   StarKist’s unconfirmed list price on a case of chunk light tuna. The price that Mr.
   7           reported to Mr. Sawyer ($36.48) matched to the cent the price reflected on
   8   StarKist’s internal document prepared the same day.19
   9          On June 16, 2008 (the Monday following the Del Monte conference call), both
  10                of COSI and                 of Bumble Bee received and reported to their
  11   superiors the same exact pricing information about the same eight products on the
  12   new StarKist price list, which was still not yet announced to any customers.20
  13
  14
  15
  16
  17
  18
  19
  20          17
                     PJSOF at ¶ 24.
  21          18
                     Prior to its sale to Dongwon, StarKist was an unincorporated division of
  22   Del Monte.
              19
                     PJSOF at ¶¶ 25–26.
  23
              20
                     PJSOF at ¶¶ 27–28. The StarKist price list at issue contained pricing for
  24   approximately 40 different products. Given that                               both had
       precisely accurate information from a still unreleased StarKist price list, see PJSOF
  25   at ¶¶ 29–30, the only plausible inference is that this information came directly from
  26   Del Monte. And given that both                               had accurate information
       about the same eight products from this lengthy price list, the only two reasonable
  27   inferences are either that                         shared this information with each
       other, or that they both had the same source within Del Monte. Id.
  28
       PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL         Case No: 15-md-2670-JLS-MDD
       SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                    6
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144773 Page 7 of 29
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144774 Page 8 of 29




   1
   2
   3
   4                                            .26
   5          As a result of the simultaneous list price increase and can downsizing, packaged
   6   tuna prices remained at substantially elevated levels throughout the remainder of 2008
   7   and all of 2009.
   8
                                                                               27
   9
  10          B.         The 2010 Net Price Increase
  11          In early 2010, Bumble Bee and COSI reached another agreement to increase
  12   prices. As COSI admitted in its corporate capacity, as early as May 2010, there was
  13   an “Agreement among Bumble Bee and COSI on timing of net price increase for
  14   branded tuna products.”28 COSI’s Mike White also admitted that he participated in
  15   collusive communications with Bumble Bee’s                        and Ken Worsham that
  16   resulted in this agreement to implement a net price increase, and he identified specific
  17   phone calls with              and Worsham during which they “discuss[ed] coordinating
  18   packaged tuna pricing.”29
  19          While White was coordinating pricing with George and Worsham, Bumble
  20   Bee’s Scott Cameron was communicating with
  21                         . On April 23, 2010, immediately following a phone call with
  22               ,30
  23
              26
                         PJSOF at ¶¶ 40–46.
  24
              27
                         PJSOF at ¶ 47.
  25          28
                         PJSOF at ¶ 48.
  26          29
                         PJSOF at ¶¶ 49–50.
  27          30
                         A chart setting forth the relevant calls is attached to the PJSOF at Tab
       41.
  28
       PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL            Case No: 15-md-2670-JLS-MDD
       SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                       8
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144775 Page 9 of 29




   1
   2
   3
   4                                   .33
   5
   6
   7                                                              ”34
   8
                                               35
   9
  10                        .36
  11
  12
  13
                                                    37
  14
  15          Based on these collusive communications, Bumble Bee was able to implement
  16   a price increase in coordination with its competitors.
  17
  18
  19                                                     .38
  20
  21
              31
  22                PJSOF at ¶ 52.
              32
                    PJSOF at ¶ 53.
  23          33
                    PJSOF at ¶ 53.
  24          34
                    PJSOF at ¶ 54.
  25          35
                    PJSOF at ¶ 55.
              36
  26                PJSOF at ¶ 52, Tab 40.
              37
  27                PJSOF at ¶ 56.
              38
                    PJSOF at ¶ 58.
  28
       PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL        Case No: 15-md-2670-JLS-MDD
       SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                   9
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144776 Page 10 of
                                      29



  1          C.    Collusion Between 2011 and 2013
  2          In a plea agreement with the United States and in an interrogatory response to
  3    Plaintiffs in this MDL, Bumble Bee admitted that it reached agreements with COSI
  4    and StarKist between, at least, the first quarter of 2011 and the fourth quarter of
  5    2013.39 Bumble Bee’s plea agreement provides that:
  6                During the relevant period [defined as 2011 to 2013], the defendant,
  7                 through its officers and employees, including high-level personnel of
  8                 the defendant, participated in a conspiracy among major packaged-
  9                 seafood-producing firms, the primary purpose of which was to fix, raise,
 10                 and maintain the prices of packaged seafood sold in the United States.40
 11                In furtherance of the conspiracy, the defendant, through its officers and
 12                 employees, engaged in conversations and discussions and attended
 13                 meetings with representatives of other major packaged-seafood-
 14                 producing firms.41
 15                During these conversations, discussions, and meetings, agreements and
 16                 mutual understandings were reached to fix, raise, and maintain the
 17                 prices of packaged seafood sold in the United States.42
 18                Defendant, through its officers and employees, negotiated prices with
 19                 customers and issued price announcements for packaged seafood in
 20                 accordance with the agreements and mutual understandings reached.43
 21                The business activities of the defendant and its coconspirators in
 22                 connection with the production and sale of packaged seafood that were
 23
 24          39
                   PJSOF at ¶¶ 76–79.
 25          40
                   PJSOF at ¶ 77.
             41
 26                PJSOF at ¶ 77.
             42
 27                PJSOF at ¶ 77.
             43
                   PJSOF at ¶ 77.
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL        Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                   10
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144777 Page 11 of
                                      29



  1                  the subject of this conspiracy were within the flow of, and substantially
  2                  affected, interstate trade and commerce.44
  3    Bumble Bee’s plea agreement, and the criminal judgment entered by the Court based
  4    on that guilty plea, both provide that Bumble Bee violated the Sherman Act, 15 U.S.C.
  5    § 1, by conspiring to fix prices.45
  6           Bumble Bee’s interrogatory response also elaborated on three agreements that
  7    it admitted to as part of its guilty plea:
  8           1)    “First, Senior Vice Presidents of the Sales and Trade Marketing
  9                 departments at Bumble Bee coordinated certain list price increases
 10                 relating to certain canned tuna products through a series of bilateral
 11                 communications with executives at the other companies (including, at
 12                 various times, communications with Steve Hodge and Chuck Handford
 13                 of StarKist) that occurred between the first quarter of 2011 and the fourth
 14                 quarter of 2013.... Bumble Bee announced three list price increases
 15                 during the relevant period (on March 10, 2011, January 17, 2012, and
 16                 March 30, 2012) that were the result of such coordination.”46
 17           2)    “Second, Senior Vice Presidents and Vice Presidents of the Sales and
 18                 Trade Marketing departments at Bumble Bee coordinated certain
 19                 promotional levels and changes to certain pricing guidance on certain
 20                 canned tuna products through a series of bilateral communications with
 21                 executives at the other companies (including, at various times,
 22                 communications with Steve Hodge and Chuck Handford of StarKist and
 23                 Mike White of Chicken of the Sea). These communications occurred
 24
 25
              44
 26                  PJSOF at ¶ 77.
              45
 27                  PJSOF at ¶ 78.
              46
                     PJSOF at ¶ 79.
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL           Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                      11
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144778 Page 12 of
                                      29
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144779 Page 13 of
                                      29
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144780 Page 14 of
                                      29



  1    also remained in effect.
  2
  3
             56
  4               StarKist was similarly unable to identify any decrease to its list prices
  5    between 2010 and 2015.57 Thus, there is no evidence that Bumble Bee, StarKist, or
  6    COSI ever retracted the list price increases that were implemented through their
  7    collusive agreements.58
  8           Moreover, a number of the same individuals who colluded on pricing between
  9    2008 and 2013 continued to communicate with each other between January 2014 and
 10    July 2015. For example,                  of StarKist
 11
 12                                                           continued to communicate with
 13    Scott Cameron about pricing of StarKist and Bumble Bee products in 2014.59
 14    Similarly, between January 2014 and July 2015, Bumble Bee’s                continued
 15    to speak frequently with COSI’s Mike White, and Bumble Bee’s Chris Lischewski
 16    continued to speak with COSI’s Shue Wing Chan.60
 17    II.    STANDARD
 18           A party may move for summary judgment under Fed. R. Civ. P. 56(a) as to a
 19    claim or part of a claim. Rule 56 provides that summary judgment is appropriate when
 20    there is “no genuine dispute as to any material fact and the movant is entitled to
 21    judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
 22    Material facts are those that may affect the outcome of the case. Anderson v. Liberty
 23    Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine dispute of material fact exists only
 24          56
                    PJSOF at ¶¶ 103–104.
 25          57
                    PJSOF at ¶ 105.
             58
 26                 PJSOF at ¶ 106.
             59
 27                 PJSOF at ¶ 108.
             60
                    PJSOF at ¶ 109.
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL         Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                    14
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144781 Page 15 of
                                      29



  1    if “the evidence is such that a reasonable jury could return a verdict for the nonmoving
  2    party.” Id. When the Court considers the evidence presented by the parties, “[t]he
  3    evidence of the non-movant is to be believed, and all justifiable inferences are to be
  4    drawn in his favor.” Id. at 255. “When a plaintiff seeks summary judgment as to an
  5    element for which it bears the burden of proof, ‘it must come forward with evidence
  6    which would entitle it to a directed verdict if the evidence went uncontroverted at
  7    trial.’” Daimler AG v. A-Z Wheels LLC, 334 F. Supp. 3d 1087, 1094 (S.D. Cal. 2018)
  8    (quoting C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th
  9    Cir. 2000)).
 10           “On summary judgment, an adverse inference alone is not enough to support
 11    the absence of a genuine dispute of material fact. Such an inference may be drawn
 12    only when there is independent evidence of the fact to which the party refuses to
 13    answer.” Sec. & Exch. Comm’n v. Strategic Glob. Investments, Inc., 262 F. Supp. 3d
 14    1007, 1023 (S.D. Cal. 2017) (citing Lefkowitz v. Cunningham, 431 U.S. 801, 808 n.5
 15    (1977)).
 16    III.   Plaintiffs Are Entitled to Partial Summary Judgment on Liability
 17           To prevail on their claim for price-fixing in violation of the Sherman Act,
 18    Plaintiffs must prevail on four elements:
 19            1)     that an agreement to fix the prices of packaged tuna existed;
 20            2)     that Bumble Bee knowingly – that is, voluntarily and intentionally –
 21     became a party to that agreement;
 22            3)     that such agreement occurred in or affected interstate commerce; and
 23            4)     that the agreement caused Plaintiffs to suffer an injury to their business
 24     or property.61
 25
 26
 27           61
                   In re TFT-LCD (Flat Panel) Antitrust Litig., MDL No. 1827, 2013 WL
       6174683, at *5 (N.D. Cal. Nov. 20, 2013), aff'd, 637 F. App’x 981 (9th Cir. 2016).
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL           Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                      15
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144782 Page 16 of
                                      29



  1           Given the overwhelming and undisputed evidence of Bumble Bee’s
  2    participation in a price-fixing conspiracy, Plaintiffs are entitled to judgment as a
  3    matter of law on the first three of these elements. Additionally, the evidence
  4    demonstrates that, as a matter of law, Bumble Bee conspired with COSI between 2008
  5    and 2015,62 and with StarKist between at least 2011 and 2015. Finally, because the
  6    conspiracy involved price-fixing agreements between horizontal competitors, there is
  7    no dispute that the per se analysis applies in this case.
  8           A.     The Evidence of Bumble Bee’s Participation in the Conspiracy
                     Between 2008 and 2010 Is Undisputed
  9
 10           As detailed above, uncontroverted evidence establishes that Bumble Bee
 11    participated in a price-fixing conspiracy beginning no later than March 2008, when
 12    its CEO and COO met with its competitor and agreed to reduce the sizes of its six-
 13    ounce cans to five ounces. Plaintiffs need only prove than Bumble Bee entered into
 14    a single agreement with a single competitor in order to establish its liability prior to
 15    January 2011 (the time period covered by Bumble Bee’s guilty plea). Plaintiffs
 16    exceed this requirement three-fold, by establishing – without rebuttal– that Bumble
 17    Bee entered into at least the following three agreements between 2008 and 2010:
 18           1)     An agreement between at least Bumble Bee and COSI63 to downsize
 19    their six-ounce packaged tuna cans to five ounces in mid-2008;
 20           2)     An agreement between at least Bumble Bee and COSI to increase list
 21    prices for packaged tuna products simultaneous with the can downsizing in mid-2008;
 22
 23          62
                     The Class Plaintiffs only seek partial summary judgment for the time
 24    period between 2011–2015.
              63
                     Although there is substantial evidence that StarKist also participated in
 25    the first three agreements, Plaintiffs concede that this evidence is disputed and
 26    therefore cannot be resolved as a matter of law. However, because Plaintiffs need
       only prove that Bumble Bee conspired with one competitor, the question of fact as to
 27    whether StarKist conspired with Bumble Bee and COSI prior to 2011 does not
       preclude a finding that, as a matter of law, Bumble Bee conspired with COSI.
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL            Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                       16
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144783 Page 17 of
                                      29



  1           3)    An agreement between at least Bumble Bee and COSI to increase net
  2    prices for packaged tuna products in May 2010;
  3    Accordingly, Plaintiffs are entitled to summary judgment on Bumble Bee’s liability
  4    for the period between March 2008 and December 2010.
  5           “A plaintiff's motion for [judgment as a matter of law] requires the trial court
  6    to test the body of evidence not for its insufficiency to support a finding, but rather
  7    for its overwhelming effect.” United California Bank v. THC Fin. Corp., 557 F.2d
  8    1351, 1356 (9th Cir. 1977).
  9           Plaintiffs meet this standard here based on overwhelming and uncontradicted
 10    evidence. Two of the witnesses who attended this meeting – John Sawyer and Shue
 11    Wing Chan – acknowledge that they reached an agreement with Bumble Bee at this
 12    meeting (through               and Chris Lischewski). COSI – the corporate party to
 13    the agreement – confirmed these admissions. Further, Chris Lischewski and
 14          invoked their Fifth Amendment rights rather than answer questions about this
 15    meeting.
 16           Accordingly, there is no evidence in the case that contradicts the admissions
 17    of Sawyer, Chan, and COSI. Thus, as to the Bumble Bee’s participation in the can
 18    downsizing, “there was no conflicting evidence. Quite simply, one scale pan was
 19    empty while the other was not.” Belcon Inc. v. D.C. Water & Sewer Auth., 826 A.2d
 20    380, 386 (D.C. 2003) (holding that directed verdict was properly entered in favor of
 21    party with the burden of proof). See also Chicago, Rock Island & Pac. Ry. Co. v.
 22    Howell, 401 F.2d 752, 754 (10th Cir. 1968) (“The fundamental rule which makes the
 23    jury the sole judge of the weight and credibility of testimony is subject to the caveat
 24    that testimony concerning a simple fact, capable of contradiction, not incredible, and
 25    standing uncontradicted, unimpeached, or in no way discredited by cross-
 26    examination, must be permitted to stand.”); Quintana-Ruiz v. Hyundai Motor Corp.,
 27    303 F.3d 62, 75 (1st Cir. 2002) (affirming directed verdict in favor of party with the
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL         Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                    17
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144784 Page 18 of
                                      29



  1    burden of proof because “a reading of [the testimony] discloses no lack of candor on
  2    [the witness's] part. It was not shaken by cross-examination.... Its accuracy was not
  3    controverted by proof or circumstances, directly or inferentially; and it is difficult to
  4    see why, if inaccurate, it readily could not have been shown to be so. The witness
  5    was not impeached; and there is nothing in the record which reflects unfavorably upon
  6    his credibility.”); Hurd v. Am. Hoist & Derrick Co., 734 F.2d 495, 501 (10th Cir.
  7    1984) (directing verdict in favor of plaintiff based on uncontradicted evidence from
  8    plaintiffs’ retained expert).64
  9           Bumble Bee has presented no evidence providing any basis to disbelieve the
 10    unequivocal testimony of COSI, Sawyer, and Chan, and for this reason, there is no
 11    disputed material fact on the issue of whether Bumble Bee reached an agreement with
 12    at least one of its competitors by March 2008. Accordingly, because Plaintiffs need
 13    only prove that Bumble Bee participated in a single conspiratorial act in furtherance
 14    of the price-fixing conspiracy, Plaintiffs are entitled to judgment as a matter of law
 15    regarding Bumble Bee’s liability for the period between 2008 and 2010. See Arandell
 16    Corp. v. Centerpoint Energy Servs., Inc., 900 F.3d 623, 634 (9th Cir. 2018) (quoting
 17    Esco Corp. v. United States, 340 F.2d 1000, 1006, 1008 (9th Cir. 1965)) (recognizing
 18    that a plaintiff need not “show “that each defendant or all defendants must have
 19    participated in each act or transaction. Involvement ‘in but two of ten allegedly
 20    conspirational [conspiratorial] situations does not absolve [a defendant] from
 21    participation in the entire conspiracy if its involvement in the two was unlawful and
 22    knowingly and purposely performed.’”).
 23           But although Plaintiffs meet their burden on the issue of Bumble Bee’s
 24    liability prior to 2011 with evidence of its participation in the can downsizing alone,
 25    Plaintiffs also demonstrate two additional agreements that Bumble Bee reached with
 26           64
                     As noted in § II, infra, the standard for summary judgment in favor of
 27    the party with the burden of proof is the same as the standard for granting a directed
       verdict after trial.
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL           Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                      18
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144785 Page 19 of
                                      29



  1    COSI in furtherance of the conspiracy. Thus, this same analysis applies to agreements
  2    between Bumble Bee and COSI to increase list prices in 2008 and to increase net
  3    prices in 2010.
  4           COSI’s Mike White clearly testified that he reached agreements with Bumble
  5    Bee – through Ken Worsham – in both instances. As detailed above, phone records
  6    and contemporaneous documents corroborate this testimony. COSI’s John Sawyer,
  7    and Shue Wing Chan, along with COSI itself (in its corporate capacity), further
  8    corroborate White’s testimony. And once again, in the face of this overwhelming
  9    evidence, each of the central Bumble Bee witnesses – Worsham, Cameron,
 10    Lischewski,                      – invoked his Fifth Amendment rights rather than
 11    refute the accusations levied against him.
 12           Thus, Plaintiffs are entitled to judgment as a matter of law on the issue of
 13    liability for Bumble Bee’s participation in the price-fixing conspiracy prior beginning
 14    in 2008.
 15           B.     Plaintiffs Are Entitled to Judgment as a Matter of Law for the
                     time Period Covered by Bumble Bee’s Guilty Plea
 16
 17           The record from Bumble Bee’s criminal proceedings – including its
 18    interrogatory response that provides further detail regarding the conduct for which the
 19    company was convicted – establishes that, between January 2011 and December
 20    2013, Bumble Bee entered into at least the following four price-fixing agreements
 21    with its competitors:
 22           1)     An agreement between at least Bumble Bee, COSI, and StarKist to
 23    increase prices of packaged tuna products in March 2011;
 24           2)     An agreement between at least Bumble Bee, COSI, and StarKist to
 25    increase list prices of packaged tuna products in January 2012;
 26           3)     An agreement between at least Bumble Bee and StarKist to increase list
 27    prices of packaged tuna products in April 2012; and
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL         Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                    19
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144786 Page 20 of
                                      29



  1           4)     An agreement between Bumble Bee, COSI, and StarKist to limit
  2    aggressive promotional offers to customers on packaged tuna products between at
  3    least November 2011 and December 2013.
  4    Under Ninth Circuit law, Bumble Bee is collaterally estopped for relitigating its
  5    liability for the conduct covered by its guilty plea. Alternatively, even if collateral
  6    estoppel did not apply, partial summary judgment on Bumble Bee’s liability for
  7    participating in a price-fixing conspiracy is appropriate because Bumble Bee cannot
  8    demonstrate that there is a material question of fact as to whether it violated the
  9
       Sherman Act between 2011 and 2013.
 10
                     1.    Bumble Bee is Collaterally Estopped From Contesting its
 11                        Liability Between January 2011 and December 2013
 12           Section 5 of the Clayton Act, 15 U.S.C. § 16(a), provides that any final
 13    judgment resulting from a criminal proceeding brought by the United States under the
 14    antitrust laws establishing that:
                     a defendant has violated said laws shall be prima facie evidence
 15                  against such defendant in any action or proceeding brought by
 16                  any other party against such defendant under said laws as to all
                     matters respecting which said judgment or decree would be an
 17                  estoppel as between the parties thereto.
 18
              And although the Clayton Act expressly provides for the prima facie evidence
 19
       standard, the Ninth Circuit has noted that this provision “does not bar the application
 20
       of collateral estoppel” stemming from a criminal judgment under the antitrust laws.
 21
       Pool Water Prod. v. Olin Corp., 258 F.3d 1024, 1030 (9th Cir. 2001). Accordingly,
 22
       the application of offensive non-mutual collateral estoppel is appropriate here because
 23
       each of the elements required by Ninth Circuit is satisfied. Thus, collateral estoppel
 24
       forecloses civil defendants from relitigating issues decided in earlier criminal
 25
       proceedings when: (1) the prior conviction must have been for a serious offense so
 26
       that the defendant was motivated to fully litigate the charges; (2) there must have been
 27
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL          Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                     20
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144787 Page 21 of
                                      29



  1    a full and fair trial to prevent convictions of doubtful validity from being used; (3) the
  2    issue on which the prior conviction is offered must of necessity have been decided at
  3    the criminal trial; and (4) the party against whom the collateral estoppel is asserted
  4    was a party or in privity with a party to the prior trial. United States v. Real Property
  5    Located at Section 18, 976 F.2d 515, 518 (9th Cir. 1992) (further confirming that
  6    these elements can be satisfied when a guilty plea is entered in lieu of trial because
  7    “it is settled law in this circuit that a guilty plea may be used to establish issue
  8    preclusion in a subsequent civil suit”).
  9           Plaintiffs satisfy each of these elements here.
 10           First, Bumble Bee was convicted of a felony and required to pay a minimum
 11    fine of $25,000,000.65 Based on these circumstances, Ninth Circuit law provides that
 12    Bumble Bee was motivated to fully litigate those charges as a matter of law. See
 13    Ayers v. City of Richmond, 895 F.2d 1267, 1272 (9th Cir. 1990) (holding that the
 14    “serious offense” element was satisfied in a case where the party subject to collateral
 15    estoppel was charged with six misdemeanors); Real Property, 976 F.2d at 518
 16    (holding that there was “no dispute” concerning the severity of the offense when the
 17    offense at issue was a felony).
 18           Second, the “validity of the conviction” element is clearly met based on
 19    Bumble Bee’s guilty plea in a proceeding where it was represented by competent
 20    counsel.   In both Ayers and Real Property, the Ninth Circuit recognized that
 21    collaterally estoppel properly applied in cases where a criminal defendant pled guilty
 22    in lieu of trial. See Ayers, 895 F.2d at 1271–72; Real Property, 972 F.2d at 518
 23    (party’s “guilty plea admitted the truth of all the elements charged in the offense, and
 24    thus established the validity of those facts for purposes of collateral estoppel”).
 25
 26
 27
             65
                    See PJSOF ¶ 78.
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL           Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                      21
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144788 Page 22 of
                                      29



  1           Third, there can be no dispute that Bumble Bee was the same entity that pled
  2    guilty to the Sherman Act violation. See Judgment (identifying Bumble Bee Foods,
  3    LLC as the Defendant).
  4           Fourth, Bumble Bee’s conviction establishes estoppel on the precise issues
  5    resolved by the criminal proceeding. Whether Bumble Bee conspired to fix prices in
  6    violation of the Sherman Act, 15 U.S.C. § 1, was the central issue litigated in the
  7    criminal case. Based on certain specific admissions, the District Court accepted
  8    Bumble Bee’s guilty plea and adjudicated the company guilty of criminal violations
  9    of the Sherman Act. Those admissions included that:
 10                 Bumble Bee participated in “a conspiracy among major packaged-
 11                  seafood-producing firms, the primary purpose of which was to fix,
 12                  raise, and maintain the prices of packaged seafood sold in the United
 13                  States”;
 14                 Bumble Bee communicated with its competitors “in furtherance of the
 15                  conspiracy” and reached “agreements and mutual understandings ... to
 16                  fix, raise, and maintain the prices of packaged seafood sold in the
 17                  United States”
 18                 Defendant, through its officers and employees, negotiated prices with
 19                  customers and issued price announcements for packaged seafood in
 20                  accordance with the agreements and mutual understandings reached.
 21                 “The business activities of the defendant ... that were the subject of this
 22                  conspiracy were within the flow of, and substantially affected,
 23                  interstate trade and commerce.”66
 24           Additionally, in its interrogatory response, Bumble Bee further admitted that
 25    the price-fixing agreements that were covered by its guilty plea included: (1) the
 26    March 2011 price increase; (2) the January 2012 price increase; (3) the April 2012
 27
             66
                   See PJSOF ¶ 77.
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL          Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                     22
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144789 Page 23 of
                                      29



  1    price increase; and (4) agreements to limit aggressive promotional offers to customers
  2    on packaged tuna products.67
  3           Based on these admissions, Bumble Bee cannot escape its liability to Plaintiffs
  4    for the period covered by its plea agreement. For example, in SEC v. Reyes, No. 06-
  5    04435, 2008 WL 3916247, at *1-3 (N.D. Cal. Aug. 25, 2008), the Court granted
  6    summary judgment to the plaintiff in a securities fraud action based on the defendant’s
  7    prior criminal conviction for securities violations. Indeed, in Reyes, the defendant
  8   attempted to come forward with new evidence that he claimed was unavailable to him
  9   during his criminal trial. Applying the doctrine of collateral estoppel, the Court held
 10   that, notwithstanding the supposedly new evidence, the defendant could not re-litigate
 11   his guilt for the conduct that was established to be part of his criminal conviction,
 12   because, that the evidence “was not presented to the jury rests, at least in some part,
 13   on Reyes’ shoulders.... In short, the criminal trial was not so ‘unfair’ as to preclude
 14   application of collateral estoppel.”
 15           Similarly, in New York v. Julius Nasso Concrete Corp., 202 F.3d 82, 86 (2d
 16   Cir. 2000), the Second Circuit affirmed the application of collateral estoppel against
 17   civil antitrust defendants who had been convicted of criminal RICO violations. “We
 18   affirm the district court's ruling as to collateral estoppel.... [A]lthough the charges
 19   involved mail fraud as predicate acts under RICO, the verdicts involved necessary
 20   findings regarding the defendants' participation in bid-rigging activities.”
 21           And in contrast to Nasso, the record in this MDL does not require a detailed
 22   investigation in order to determine the conduct giving rise to Bumble Bee’s
 23   conviction.    Bumble Bee’s plea agreement, the judgment, and its interrogatory
 24   response all spell out this information in detail.
 25
 26
 27
             67
                    See PJSOF ¶ 79.
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL         Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                    23
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144790 Page 24 of
                                      29



  1            Accordingly, each of the four elements necessary to estop Bumble Bee from
  2    relitigating what was already established in the criminal proceedings is established
  3    here.
  4                  2.    Plaintiffs Are Entitled to Summary Judgment for Bumble Bee’s
                           Conduct During the Guilty Plea Period Even if the Admissions
  5                        from the Criminal Proceedings Are Only Given Prima Facie
                           Weight
  6
  7            Even if the Court were to determine that collateral estoppel does not apply,
  8    Plaintiffs are still entitled to partial summary judgment on Bumble Bee’s liability for
  9    the guilty plea period.
 10            As detailed in § III(B)(ii) above, at a minimum, the admissions and findings
 11    from the criminal proceeding are subject to prima facie weight. See 15 U.S.C. § 16(a).
 12    In light of Bumble Bee’s admissions in these civil proceedings, as well as the
 13    uncontroverted evidence detailed in § I corroborating these admissions, Plaintiffs
 14    have established a prima facie case against Bumble Bee regarding its participation in
 15    the conspiracy, which Bumble Bee cannot rebut. As the Supreme Court explained
 16    almost 70 years ago:
 17                  We are, therefore, of opinion that the criminal judgment was
                     prima facie evidence of the general conspiracy for the purpose
 18                  of monopolizing the financing of General Motors cars, and also
 19                  of its effectuation by coercing General Motors dealers to use
                     GMAC. To establish their prima facie case it therefore was
 20                  necessary for petitioners only to introduce, in addition to the
                     criminal judgment, evidence of the impact of the conspiracy
 21                  on them, such as the cancellation of their franchises and the
 22                  purpose of General Motors in cancelling them, and evidence
                     of any resulting damages.
 23
 24    Emich Motors Corp. v. Gen. Motors Corp., 340 U.S. 558, 570–71 (1951).
 25            The same principle applies here. Although Bumble Bee’s criminal conviction
 26    does not, by itself, establish impact from the conspiracy, it does establish that Bumble
 27    Bee knowingly conspired to fix prices of packaged tuna sold in the United States with,
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL          Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                     24
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144791 Page 25 of
                                      29



  1    at least, StarKist and COSI. The conviction also establishes that this conduct occurred
  2    in interstate commerce. Because Bumble Bee cannot point to any evidence that
  3    creates a question of fact on these issues, the Court should enter partial summary
  4    judgment against Bumble Bee for the period covered by its guilty plea.
  5           C.    Bumble Bee Has Not Produced Any Evidence Demonstrating that
                    the Conspiracy Ended in 2013
  6
  7           Because Bumble Bee’s participation in the price-fixing conspiracy is
  8    established through at least December 2013, it is Bumble Bee’s burden to demonstrate
  9    that the conspiracy ended prior to July 2015, when the DOJ investigation began (and
 10    when COSI confessed its involvement in the conspiracy to the competition authority).
 11    The Supreme Court has held that an antitrust “conspiracy continues up to the time of
 12    abandonment or success.” United States v. Kissel, 218 U.S. 601, 608 (1910); accord
 13    United States v. Inryco, 642 F.2d 290, 293 (9th Cir. 1981) (conspiracy “remains
 14    actionable until its purpose has been achieved or abandoned”). Thus, “[o]nce a
 15    conspiracy is established, it is presumed to continue until there is an affirmative
 16    showing that it has been abandoned.” In re Cast Iron Soil Pipe & Fittings Antitrust
 17    Litig., 2015 WL 5166014, at *10 (E.D. Tenn. June 24, 2015).68            To establish
 18    withdrawal from a conspiracy, a defendant must affirmatively show that it “either
 19    made a clean breast to authorities or communicated the abandonment in a manner
 20    reasonably calculated to reach coconspirators.”        Precision Associates, Inc. v.
 21    Panalpina World Transport, 2015 WL 4987751, at *4 (E.D.N.Y. Aug. 19, 2015).
 22          Because Bumble Bee cannot meet this standard, Plaintiffs are entitled to
 23    judgment as a matter of law against Bumble Bee through July 2015.
 24
             68
                     See also United States v. Jimenez Recio, 537 U.S. 270, 274 (2003)
 25    (conspiracy “is presumed to continue until there is affirmative evidence of
 26    abandonment, withdrawal, [or] disavowal”); McDonald v. United States, 89 F.2d 128,
       133 (8th Cir. 1937) (“[A] criminal conspiracy once formed continues until the object
 27    of it has been accomplished unless abandoned short of an overt act, or broken up by
       the arrest of the participants.”).
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL         Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                    25
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144792 Page 26 of
                                      29



  1           As explained above in § I, substantial evidence demonstrates that the
  2    conspiracy continued until July 2015. Bumble Bee admits that the price lists that
  3    Defendants issued through collusion remained in effect through July 2015.69 Minutes
  4    from a StarKist board of directors meeting provides direct evidence that a market
  5    allocation “understanding” between StarKist and Bumble Bee (and Dongwon)
  6    continued in force through at least October 2014.          And the same “bilateral
  7    communications” between Bumble Bee executives and their competitors about the
  8    pricing and sale of packaged tuna products (that gave rise to Bumble Bee’s guilty
  9    plea) continued after December 2013.70
 10           Thus, although Bumble Bee’s guilty plea does not have preclusive effect after
 11    December 2013, it “is still extremely probative” of its continued participation in the
 12    conspiracy, such that summary judgment is appropriate. See S.E.C. v. Hilsenrath, No.
 13    03-cv-03252, 2008 WL 2225709, at *4–*5 (N.D. Cal. May 29, 2008), aff'd, 406 F.
 14    App’x 197 (9th Cir. 2010) (granting summary judgment for conduct committed after
 15    period covered by guilty plea).
 16           In Hilsenrath, the civil defendant previously pled guilty to a number of
 17    securities fraud violations for the period between August 1997 and March 1998.
 18    However, the record in the civil proceedings demonstrated that the conduct
 19    underlying the criminal conviction continued through January 2000. Based on this,
 20    the Court determined that the plaintiff met its initial burdens of production and
 21    persuasion under Rule 56, which shifted the burden to the defendant to demonstrate
 22    that there were material facts in dispute. Because the defendant could not meet this
 23    burden, the Court entered summary judgment in favor of the plaintiff for the entire
 24    time period from August 1997 through January 2020. As the Court explained:
 25
 26
             69
 27                 See PJSOF at ¶¶ 103–106.
             70
                    PJSOF at ¶¶ 107–109.
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL         Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                    26
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144793 Page 27 of
                                      29


                      The plea agreement constituted admissions that Hilsenrath acted
  1                   with scienter when he made the earlier misleading statements of
  2                   material fact from August 1997 through March 1998.
                      Considering that Hilsenrath possessed the requisite scienter at
  3                   least through March 1998 and he engaged in the same conduct
                      through January 2000, this order finds that the SEC has met its
  4                   initial burden in showing that he committed these acts with
  5                   scienter through January 2000. The burden now shifts to
                      Hilsenrath to provide evidence that there is a genuine issue for
  6                   trial. He has not done so. Summary judgment is therefore
                      granted on this claim.
  7
  8    Hilsenrath, 2008 WL 2225709, at *5.
  9             Accordingly, like in Hilsenrath, Bumble Bee cannot rebut the presumption
 10   that the conspiracy (that it admits to joining) ended in 2013.
 11   IV.       BUMBLE BEE’S AGREEMENTS WERE PER SE UNLAWFUL
 12             Plaintiffs are also entitled to judgment as a matter of law that the per se mode
 13    of analysis applies to Bumble Bee’s conduct. Whether to apply per se or rule of reason
 14    analysis in determining the reasonableness of a restraint of trade is a question of law
 15    for the Court. See, e.g., In re Cardizem CD Antitrust Litig., 105 F. Supp. 2d 682, 694
 16    (E.D. Mich. 2000).
 17             As the Court has already recognized at least twice, Bumble Bee, StarKist, and
 18    COSI are horizontal competitors, and as such, agreements between the three
 19    companies on price are per se unlawful. In re Packaged Seafood Prod. Antitrust
 20    Litig., 338 F. Supp. 3d 1118, 1183 (S.D. Cal. 2018); In re Packaged Seafood Prod.
 21    Antitrust Litig., No. 15-MD-2670-JLS, 2017 WL 35571, at *11 (S.D. Cal. Jan. 3,
 22    2017).
 23             This conclusion is fully consistent with both Ninth Circuit and Supreme Court
 24   precedent. “In analyzing the reasonableness of an agreement under § 1, the Supreme
 25   Court has distinguished between agreements made up and down a supply chain, such
 26   as between a manufacturer and a retailer (‘vertical agreements’), and agreements
 27   made among competitors (‘horizontal agreements’).” In re Musical Instruments &
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL           Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                      27
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144794 Page 28 of
                                      29



  1    Equip. Antitrust Litig., 798 F.3d 1186, 1191 (9th Cir. 2015).                 Horizontal
  2    anticompetitive agreements are per se Sherman Act violations and “[o]nce the
  3    agreement’s existence is established, no further inquiry into the practice's actual effect
  4    on the market or the parties' intentions is necessary to establish a § 1 violation.” Id.
  5    “One example of a per se violation is an agreement among competitors to fix prices.”
  6    Id. (citing United States v. Trenton Potteries Co., 273 U.S. 392, 397–98 (1927)).
  7    V.     CONCLUSION
  8           As detailed in this Motion and the accompanying PJSOF, the record of Bumble
  9    Bee’s participation in the conspiracy is overwhelming and uncontroverted. It is
 10    supported not only by Bumble Bee’s criminal conviction for price-fixing, but also by
 11    substantial direct evidence from witnesses at COSI, and also through documentary
 12    evidence that provides contemporaneous circumstantial corroboration of Plaintiffs’
 13    allegations. Most importantly, this evidence is not rebutted by any witness in the
 14    case. Instead, each of the witnesses employed by Bumble Bee that is directly
 15    implicated in the conspiracy through the admissions of others invoked his Fifth
 16    Amendment rights in response to deposition questions about his involvement in the
 17    conspiracy.
 18          Accordingly, as to the first three elements of Plaintiffs’ price-fixing claims,
 19    there is no material issue of fact to submit to the jury. Plaintiffs are entitled to
 20    summary judgment on the following issues:
 21           1)     that an agreement to fix the prices of packaged tuna existed;
 22           2)     that Bumble Bee knowingly – that is, voluntarily and intentionally –
 23    became a party to that agreement;
 24           3)     that such agreement occurred in or affected interstate commerce;
 25           4)     Bumble Bee reached price-fixing agreements with COSI beginning no
 26    later than March 2008, and continuing through July 2015;
 27
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL           Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                      28
Case 3:15-md-02670-JLS-MDD Document 2009 Filed 09/19/19 PageID.144795 Page 29 of
                                      29



  1           5)    Bumble Bee reached price-fixing agreements with StarKist beginning
  2    no later than January 2011 and continuing through July 2015;
  3           6)    the agreements between Bumble Bee, StarKist, and COSI are per se
  4    unlawful.
  5
  6    Dated: September 19, 2019                 Respectfully submitted,
  7
  8
                                                 By:
                                                          W
  9                                                    William J. Blechman, Esquire
                                                       Kevin J. Murray, Esquire
 10                                                    Douglas H. Patton, Esquire
 11                                                    Samuel J. Randall, Esquire
                                                       Brandon S. Floch, Esquire
 12                                                    KENNY NACHWALTER, P.A.
                                                       1441 Brickell Avenue
 13                                                    Suite 1100
                                                       Miami, Florida 33131
 14                                                    Tel: (305) 373-1000
                                                       Fax: (305) 371-1861
 15                                                    E-mail: rarnold@knpa.com
                                                               wblechman@knpa.com
 16                                                            kmurray@knpa.com
                                                               dpatton@knpa.com
 17                                                            srandall@knpa.com
 18                                                            bfloch@knpa.com

 19                                              Liaison Counsel for Direct Action
                                                 Plaintiffs
 20
 21
 22
 23
 24
 25
 26
 27
 28
      PLAINTIFFS’ NOTICE OF MOTION & MOTION FOR PARTIAL       Case No: 15-md-2670-JLS-MDD
      SUMMARY JUDGMENT AGAINST BUMBLE BEE ON LIABILITY                                  29
